Citation Nr: 0938942	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-34 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 26, 1993, 
for the assignment of a 60 percent evaluation for lumbosacral 
strain with disc protrusion and degenerative disc disease at 
L5-S1.  


(The issue of whether the September 27, 2005 Board of 
Veterans' Appeals (BVA) decision which denied an initial 
evaluation in excess of 20 percent for lumbosacral strain 
with disc protrusion at L5-S1, stable S1-S2 radiculopathy and 
mild degenerative disc disease from October 25, 1991 to April 
25, 1993, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE), is the subject of a 
separate appellate action.)  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to October 
1991.  

By rating action in March 1992, the RO granted service 
connection for lumbosacral strain with spasm and assigned a 
20 percent evaluation; effective from October 25, 1991, the 
day following the Veteran's discharge from service.  
38 C.F.R. § 3.400(b)(2).  In February 1996, the Board of 
Veterans' Appeals (Board) denied an initial increased rating 
in excess of 20 percent for the low back disability, and the 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In January 
1996, the Court granted the Secretary of VA's motion to 
vacate and remand the February 1996 decision.  In July 1997, 
the Board remanded the appeal for additional development.  

In October 2000, the Board, in part, expanded the grant of 
service connection to include disc protrusion and 
degenerative disc disease at L5-S1, and assigned an increased 
rating to 40 percent.  By rating action in November 2000, the 
RO implemented the Board decision and, in part, continued the 
20 percent evaluation assigned for the low back disability 
from October 25, 1991, and assigned a 40 percent evaluation 
from April 26, 1993, and the Veteran appealed to the Court.  
In May 2001, the Court vacated and remanded the October 2000 
Board decision.  In September 2001, the Court denied the 
Veteran's request for an en banc decision of his appeal.  The 
Board remanded the appeal for additional development in 
August 2003.  

In September 2005, the Board, in part, denied an initial 
evaluation in excess of 20 percent for the Veteran's low back 
disability from October 25, 1991 to April 25, 1993, and 
assigned an increased rating to 60 percent from April 26, 
1993.  The Veteran was provided a copy of that decision and 
did not appeal the decision to the Court.  

This matter comes before the Board on appeal from a December 
2005 decision by the RO which, in part, implemented the 
September 2005 Board decision which denied an increased 
rating for the Veteran's low back disability in excess of 20 
percent from October 25, 1991 to April 25, 1993, and assigned 
an increased rating to 60 percent from April 26, 1993.  


FINDING OF FACT

The Veteran did not appeal the September 2005 Board decision 
which, in part, denied an initial evaluation in excess of 20 
percent for lumbosacral strain with disc protrusion and 
degenerative disc disease at L5-S1, effective from October 
25, 1991 to April 25, 1993, and assigned an increased rating 
to 60 percent from April 26, 1993, and that decision is 
final.  


CONCLUSION OF LAW

An effective date earlier than April 26, 1993, for the 
assignment of a 60 percent evaluation for lumbosacral strain 
with disc protrusion and degenerative disc disease at L5-S1 
is not warranted.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed below, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, is not applicable to the Veteran's 
appeal.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  Therefore, 
further discussion of the VCAA is not warranted.  



Law & Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Discussion & Analysis

Historically, the Veteran was granted service connection for 
a low back disability, characterized as lumbar strain with 
spasm, by the RO in March 1992, based on evidence of a back 
injury in service and chronic back problems shown on VA 
examination in December 1991.  The Veteran was initially 
assigned a 20 percent evaluation; effective from October 25, 
1991, the day following his discharge from service.  38 
C.F.R. § 3.400(b)(2).  The Veteran appealed that decision 
and, after further VA examination and diagnostic studies, was 
shown to have additional disabilities of the spine, including 
degenerative disc disease and a bulging disc (see VA MRI in 
December 1993).  The Veteran underwent several VA 
examinations during the pendency of his appeal and was 
eventually assigned an increased rating to 60 percent for his 
low back disability by the Board in September 2005, effective 
from April 26, 1993, the date of a VA examination which 
showed increased disability.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also 38 C.F.R. § 3.400(o)(2).  

In this case, in September 2005, the Board upheld the 20 
percent evaluation assigned for the Veteran's low back 
disability, effective from October 25, 1991, the date of 
discharge from service to April 25, 1993, and assigned a 60 
percent evaluation, effective from April 26, 1993.  This 
decision was not appealed and is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  Id.  As discussed in a separate accompanying 
decision, the Board found that there was no CUE in the 
September 2005 decision concerning an effective date earlier 
than April 26, 1993, for the assignment of a 60 percent 
evaluation.  As no other exceptions to finality apply, the 
September 2005 decision is final as to the evidence then of 
record.  Id.  

Accordingly, the issue of entitlement to a 60 percent rating 
for the Veteran's low back disability prior to April 26, 1993 
is res judicata.  That is to say, the question has been 
settled.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); 
see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 
1998) (applying finality and res judicata to VA decisions).  
In arguing that the award of a 60 percent evaluation should 
be made earlier than April 26, 1993, the Veteran is 
essentially attempting to re-litigate the same issue that has 
already been considered and denied by the Board.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Pursuant to the rulings in the above cited 
cases, the Veteran is not entitled to an earlier effective 
date for the 60 percent evaluation assigned for his low back 
disability prior to April 26, 1993.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
Court held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  

Here, the Board determined in a separate decision that the 
Veteran has not presented a viable claim of CUE in the 
September 2005 Board decision and, as such, his claim for an 
earlier effective date can only be construed as a 
freestanding claim, which is not a valid claim.  Accordingly, 
a "case or controversy" involving a pending adverse 
determination that the Veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994).  Therefore, the appeal must be denied.    


ORDER

The claim for effective date earlier than April 26, 1993, for 
the assignment of a 60 percent evaluation for lumbosacral 
strain with disc protrusion and degenerative disc disease at 
L5-S1 is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


